Citation Nr: 0827049	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-14 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to connection for total abdominal hysterectomy 
with bilateral oophorectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2007 the veteran appeared at the St. Petersburg, 
Florida RO and testified by videoconference before the 
undersigned Acting Veterans Law Judge sitting in Washington, 
D.C.  The transcript of that hearing is of record.

In September 2007 the Board remanded the matter for a new VA 
examination and opinion regarding a nexus to service.  The 
report of this examination, which was duly conducted in 
December 2007, is of record.


FINDING OF FACT

The veteran's fibroid uterus disorder, which led to the 
veteran's hysterectomy, was incurred after the veteran's 
discharge from active military service.


CONCLUSION OF LAW

The veteran's hysterectomy was not necessitated by an illness 
or injury incurred during active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a post-service 
hysterectomy.  She avers that excessive bleeding and cramping 
during service were signs and symptoms of the uterine 
fibroids that led to her post-service hysterectomy.  She also 
avers that her hysterectomy and oophorectomy were due to her 
service-connected disability(s).  Review of the record shows 
that she is service-connected for cervical dysplasia.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  A disability 
that is proximately due to or the result of a service-
connected disease or injury shall also be service connected.  
38 C.F.R. § 3.310(a).  It is the policy of VA to administer 
the law under a broad interpretation, consistent with the 
facts in each case, with all reasonable doubt to be resolved 
in favor of the claimant.  38 C.F.R. § 3.102.

Service treatment records (STRs) confirm that the veteran was 
examined on numerous occasions for a cervical dysplasia 
condition, and include records pertaining to September 1989 
laser surgery for "severe dysplasia."  Treatment records 
dated in October 1989 advised that the "entire SCJ" was 
visualized during the laser surgery.  STRs dated in July 1994 
show treatment for "bacterial vaginosis."  An STR dated in 
October 1994 also documents complaints of and treatment on 
one occasion for dysmenorrhea.  Gynecological examinations of 
the uterus conducted throughout the veteran's active military 
service were uniformly normal, and detected no masses.  STRs 
contain absolutely no mention of fibroids.

Post service evidence includes VA treatment records dated in 
September 2001 which advise that the pap smear from the 
veteran's last gynecological examination in June 2001 was 
normal, but a subsequent ultrasound of the uterus in April 
2002 was abnormal.  

In June 2002 the veteran was accorded a compensation and 
pension (C&P) examination.  The examiner noted the veteran's 
"subjective complaints" of menorrhagia and metrorrhagia 
("irregular cycling with heavy flow and clotting") in the 
ensuing report.  Physical examination revealed a "slightly 
enlarged uterus," but "no clear evidence with certainty 
[of] uterine fibroids."  

A VA treatment record dated in October 2002 documents the 
veteran as having "dysmenorrhea consistent w[ith] 
leiomyomata uteri as well as stage 1C POP [pelvic organ 
prolapse] and stress urinary incontinence."  The report of a 
biopsy taken in November 2002 advises of a six year history 
of abnormal bleeding and pelvic pressure and pain, and 
contains the following pre-operative diagnosis:  "Stage 
1CPOP symptomatic fibroid uterus, urinary incontinence."  
November 2002 hospital records confirm that the veteran 
underwent a total vaginal hysterectomy, bilateral salpingo-
oophorectomy, tension free vaginal tape and cystoscopy on 
November 1, 2002; more than seven years after her June 1995 
discharge from military service.  Pre-surgery diagnosis was 
"menometrorrhagia and dysmenorrhea consistent with fibroid 
uterus as well as Stage IC pelvic organ prolapse and stress 
urinary incontinence."  

In December 2006, the veteran was accorded another C&P 
examination.  In the ensuing report the examiner averred as 
follows:

The veteran's symptoms of 
menometrorrhagia and dysmenorrhea 
were consistent with a fibroid 
uterus.  This is not caused by or 
related to cervical dysplasia.

As the veteran is not service-connected for a fibroid uterus, 
this evidence is highly probative evidence against her claim 
that her hysterectomy was due to a service-connected 
disability.

In a letter dated in June 2007, a treatment provider advised 
that the veteran underwent a total hysterectomy "subsequent 
to an ultrasound showing significant uterine fibroids October 
2002."  She then averred that "there is a strong case for 
believing that the fibroids were present during service time, 
however no ultrasound was ever ordered."  Unfortunately, 
this opinion is too speculative for a finding of service 
connection (see Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(statements favorable to the veteran's' claim that do little 
more than suggest a possibility are too speculative to 
establish the required nexus for service connection)) and is 
consequently of no probative value.  Moreover, the opinion 
appears to be based on an unsubstantiated history of heavy, 
painful menses during active service which required pain 
medication.  As noted above, there was only one service 
medical record containing a complaint of dysmenorrhea, with 
no indication that this was an ongoing problem.  An opinion 
based on an innacurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet.App. 200 (1994).  

In December 2007 the veteran was re-examined by the December 
2006 examiner.  The examiner reports that the claims file was 
extensively reviewed.  In the ensuing report the examiner 
narrated as follows: 

Medical records show reports of 
increased subjective symptomatology 
of bleeding (menorrhagia) and 
painful menses (dysmenorrhea) six 
years preceding 11/02 hysterectomy.  

10/02 - Pelvic US showed normal 
ovaries and two uterine fibroids 
(2.4 cm x 1.5 cm and 2.2 cm x 3.5 
cm).

These led to total vaginal 
hysterectomy, bilateral oophorectomy 
and bladder su[s]pension in 11/02, 
seven years after service.  

 . . .

DIAGNOSIS & DISCUSSION:
1.  Cervical dysplasia.  S/P 
laser surgery.  Healed without 
residuals.
2.  Stress incontinence.  S/P 
bladder suspension.  Healed 
without residuals.
3.  Subjective dysmenorrhea 
(painful men[s]trual cramping) 
and menorrhagia (heavy bleeding).  
S/P vaginal hysterectomy.
4.  Normal bilateral fallopian 
tubes and ovaries.  S/P bilateral 
salpingo-oophorectomy.
5.  No objective evidence to 
support clinically significant 
(symptomatic) uterine fibroids.

The examiner remarked that the veteran's symptomatology 
"appears to have begun after service."  She added that 
"these symptoms with pelvic ultrasound report of uterine 
leiomyoma (fibroids) led to surgery in #3."  She also 
commented as follows:

Post-operative pathology did not 
reveal any significant pathology in 
the uterus, fallopian tubes or 
ovaries.  Documentation did not 
reveal any significant anemia due to 
excessive bleeding.  Therefore the 
veteran's elective hysterectomy was 
completed for subjective 
symptomatology.  The ovaries were 
removed without apparent medical 
cause.

Hysterectomy is not a reasonable 
medical treatment for dysplasia.  
The hysterectomy and oophorectomy 
were not done to treat or prevent 
dysplasia.

The examiner then advised as follows:

Clearly, I cannot agree with the 
June 2007 opinion suggesting that 
menstrual cramping in-service was 
due to undiagnosed fibroids in-
service.  The minor fibroids found 
in 2002 pathology report were not 
significant in size to be 
symptomatic seven years after 
service. 

The Board finds this opinion, which was based on personal 
examination of the veteran and extensive review of the claims 
file, and which included a detailed rationale for the 
examiner's opinion, to be highly probative evidence against 
the veteran's claim.  

According to the veteran, her hysterectomy ensued following 
her complaints of dysmenorrhea; her history of cervical 
dysplasia; and her treatment provider's finding of an 
enlarged uterus.  During her June 2007 Board hearing the 
veteran admitted that she was not diagnosed with fibroids 
until 2002, but testified that she "did have the heavy 
bleeding and cramping which is a sign, symptoms of 
fibroids."  

In this case the veteran is not only competent to report as 
to her in-service symptomatology, as a medical practitioner 
(registered nurse) she is also competent to opine as to a 
nexus to service.  38 C.F.R. § 3.159(a)(1).  However, her 
contentions are not supported by the evidence.  Hospital 
records dated in November 2002 clearly instruct that the 
symptoms which led to the veteran's history began after her 
separation from active military service.  In addition, 
despite numerous invasive gynecological examinations during 
service, there is only one documented episode of 
dysmenorrhea, and absolutely no mention of fibroids.  
Moreover, the C&P examiner advises that the fibroids leading 
to the veteran's hysterectomy were "not significant in size 
to be symptomatic seven years after service."  The Board 
finds the veteran's STRs, the 2002 hospital records; and the 
2006 and 2007 C&P examination evidence to be highly probative 
evidence is against the veteran's claim.  

In short, the evidence confirms that the veteran underwent 
numerous gynecological examinations during service and was 
treated for cervical dysplasia, a single instance of 
dysmenorrhea, and bacterial vaginosis, but she was never 
diagnosed with or treated for uterine fibroids.  Moreover, 
the veteran's contention that her dysmenorrhea during service 
was indicative of uterine fibroids is flatly refuted by the 
C&P examiner, who advises that "menstrual cramping 
(dysmenorrhea) is physiologic to the uterine organ[;] 
therefore, does not indicate pathology."  The examiner also 
advises that that the small size of the veteran's fibroids in 
2002 belies their existence seven years earlier.  

In addition, the Board notes that while the veteran is 
competent to opine as to etiology, she is not a disinterested 
party in this matter and, unlike the C&P examiner, has not 
supported her opinion that her symptoms during service were 
due to a uterine fibroids disorder with objective medical 
evidence.  See 38 C.F.R. § 3.159(a)(1).  The Board therefore 
finds the veteran's opinion to be of little, if any, weight.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in doing so, the Board may 
accept one medical opinion and reject others).  Consequently, 
the weight of the probative evidence is clearly against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). (When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.).  As the weight of the probative evidence is against 
the veteran's claim, service connection for a hysterectomy 
with bilateral oophorectomy must be denied.  38 C.F.R. §§ 
3.303, 3.310.  

Reasonable doubt has been considered but not accorded since 
the evidence, as just explained, is not in equipoise.  See 
Caluza v. Brown, 7 Vet. App. 498, 508-509 (1995) (holding 
that the benefit-of-the-doubt rule is applicable only when 
the evidence is in equipoise). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice 
which informs the claimant of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

In a letter dated in May 2005 the veteran was apprised of the 
information and evidence necessary to establish her claim for 
service connection; of the evidence that VA would seek to 
provide; and of the information and evidence that she was 
expected to provide.  In March 2006 she was notified of how 
VA determines disability ratings and effective dates.  
Although these letters were sent after the January 2003 
rating decision, the Board notes that the matter was 
readjudicated and Supplemental Statements of the Case were 
issued in January 2007, and in January and April 2008.   The 
Board thus finds that the veteran was provided adequate 
notice in accordance with 38 U.S.C.A. §§ 5103, 5103A with 
regard to her claims for service connection.

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and made a part of the record.  In 
addition, the veteran has been accorded multiple C&P 
examinations; the reports of which are of record.  She also 
testified before the undersigned Acting Veterans Law Judge by 
video; the transcript of which is of record.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  The Board is thus satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for total abdominal hysterectomy with 
bilateral oophorectomy is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


